DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20040104029).

Regarding claim 1, Martin discloses a kit, comprising: an elongate sleeve (28) having a helical groove (30) formed in its outer surface ([0038], fig 6); an elongate charge housing (44) configured to be installed within the sleeve and comprising:a plurality of explosive charges (22) configured to be installed within the charge housing (fig 6).
In the embodiment shown in fig 6, Martin is silent regarding the presence of at least one sensor installed within the charging housing. 
However, in the embodiment shown in fig 10, Martin teaches the presence of at least one sensor (26) installed within the charging housing (44) (fig 10). 
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Martin before him or her, to modify the apparatus disclosed by Martin to include at least one sensor installed within the charging housing as taught by Martin in order to provide a better indication of the gun performance. 

Regarding claim 2, Martin further discloses that the plurality of explosive charges are installed within the charge housing and the charge housing is installed within the sleeve ([0038], fig 6).

Regarding claim 3, Martin further discloses that the charge housing is installed within the sleeve through an opening that extends along a longitudinal axis of the sleeve ([0038], fig 6).

Regarding claim 4, Martin further discloses that the plurality of explosive charges are attached to a single detonation cord (48) ([0038], fig 6).

Regarding claim 5, Martin further discloses that the at least one sensor is electronically coupled to the detonation cord ([0059]-[0061]).

Regarding claim 6, Martin further discloses that the sleeve has opposed first and second ends and the helical groove extends between the first and second ends (fig 6, [0038]).

Regarding claim 8, Martin further discloses that the at least one sensor is a collar counter ([0028] discloses that 26 can include locators which in the art include collar locators).

Regarding claim 9, Martin further discloses that the charge housing further comprises: a temperature sensor; and a pressure sensor ([0028]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20040104029) as applied to claim 2 above, and further in view of Tolman (US 20130062055)

Regarding claim 7, Martin discloses  a system, comprising: a wellbore (10) formed within the ground and having a casing (16) installed therein (fig 1, [0024]); the apparatus of claim 2 positioned within the casing (fig 1, also see rejection of claim 2 the plurality of explosive charges are in an s unexploded state ([0024], fig 1).
Martin is silent regarding the use of a wireless conveyance means.  
Martin and Tolman discloses similar perforating gun. 
Tolman teaches the use of perforating gun without using a wireline in other words using a wireless conveyance means (abstract). 
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Martin and Tolman before him or her, to modify the apparatus disclosed by Martin to use a wireless conveyance means as taught Tolman in order to achieve faster operation. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20040104029) as applied to claim 1 above, and further in view of Grove et al. (US 20200088013).

Regarding claim 10, Martin is silent regarding the fact that sleeve is made of a dense foam material.
Martin and Grove discloses similar gun assemblies used to perforate wells.
Grove teaches that the sleeve (134) is made of a foam material ([0029] discloses that fill body 134 can be formed of a rigid foam).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Martin and Grove before him or her, to modify the removable sleeve disclosed by the combination of Martin to include a foam material as taught by Grove in order to allow easy disintegration after perforation.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.



Allowable Subject Matter

Claims 11-12 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior to  record is Martin (US 20040104029).

Regarding claim 11, Martin a discloses a method of using a system, comprising: a wellbore (10) formed within the ground and having a casing (16) installed therein (fig 1, [0024]); the apparatus of claim 2 positioned within the casing (fig 1, also see rejection of claim 2 the plurality of explosive charges are in an s unexploded state ([0024], fig 1).of claim 7, comprising: detonating the plurality of explosive charges ([0026])
Martin is silent regarding fragmenting the sleeve and charge housing into a plurality of pieces. Martin is also silent regarding the use of a wireless conveyance means as specifically for in the claimed combination. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672          

7/1/2022